ORDER

PER CURIAM.
Claimant Janet Allen appeals the order of the Labor and Industrial Relations Commission (“Commission”) disqualifying her from receiving unemployment benefits until she has earned wages for insured work equal to ten times her weekly benefit amount after August 14, 2012. We affirm the Commission’s order.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).